Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8) of Hewlett-Packard Company pertaining to the: ● Palm, Inc. 2009 Stock Plan, as amended, and ● Amended and Restated Palm, Inc. 1999 StockPlan, of our reports dated December 17, 2009, with respect to the consolidated financial statements and schedule of Hewlett-Packard Company and the effectiveness of Hewlett-Packard Company's internal control over financial reporting included in its Annual Report (Form 10-K) for the year ended October 31, 2009, filed with the Securities and Exchange Commission. /s/ ERNST & YOUNG LLP San Jose, California July 13, 2010
